DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “controlling the vehicle to conduct an anti-collision behavior according a prediction result.” The word “to” is necessary between the words “a” and “prediction” for grammatical purposes. 

Claim 4 is objected to because of the following informalities: the claim recites “the second conservative anti-collision region” in line 4 and again in line 6. The element is recited as a “second current conservative anti-collision region” when first recited in claim 3. The same terminology should be used throughout the claims to reference the same elements.  

Claim 7 is objected to because of the following informalities: the claim recites “after the controlling the vehicle to conduct an anti-collision behavior according a prediction result.” The word “to” is necessary between the words “a” and “prediction” for grammatical purposes. 

Claim 8 is objected to because of the following informalities: the claim recites “control the vehicle to conduct an anti-collision behavior according a prediction result.” The word “to” is necessary between the words “a” and “prediction” for grammatical purposes. 

Claim 11 is objected to because of the following informalities: the claim recites “the second conservative anti-collision region” in line 4 and again in line 6. The element is recited as a “second current conservative anti-collision region” when first recited in claim 10. The same terminology should be used throughout the claims to reference the same elements.  

Claim 14 is objected to because of the following informalities: the claim recites “after controlling the vehicle to conduct an anti-collision behavior according a prediction result.” The word “to” is necessary between the words “a” and “prediction” for grammatical purposes. 

Claim 15 is objected to because of the following informalities:  the claim recites “[a] computer readable storage medium storing a computer program, the program is executed by a processor to implement the method according to claim 1.” Some form of transitional phrase, such as “wherein”, is required after the comma (“,”) for grammatical purposes. 

	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim recites “determining the current conservative anti-collision region according to a position of a vehicle body and a current driving direction of the vehicle comprises: determining a first current conservative anti-collision region … and determining a second current conservative anti-collision region.” However, it is unclear the relationship between the first current conservative anti-collision region, the second current conservative anti-collision region, and the current conservative anti-collision region. That is, it is unclear if the first and second current conservative anti-collision regions are both a part of the current conservative anti-collision region, if one of the first and second current conservative anti-collision regions make up a part or the entirety of the current conservative anti-collision region, or if there is no relation between the three elements at all. This yields further indefiniteness as it is unclear how “determining the current conservative anti-collision region” comprises the recited actions that do not claim to actually determine the current conservative anti-collision region. Accordingly, a nexus between the claim elements is missing, and as such the claim is indefinite. 
Appropriate clarification is required. 

Regarding claim 4, the claim depends from claim 3 and is therefore rejected for the same reasons as claim 3, as claim 4 does not cure the deficiencies of claim 3 noted above. 

Regarding claim 6, the claim recites “the behavior of the obstacle that enters the current conservative anti-collision region” (emphasis added) in lines 7-8. There is insufficient antecedent basis for these limitations in the claim. 

Regarding claim 7, the claim recites “the behavior of the obstacle entering the current conservative anti-collision region” (emphasis added) in lines 3-4. There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 13, the claim recites “the behavior of the obstacle that enters the current conservative anti-collision region” (emphasis added) in lines 7-8. There is insufficient antecedent basis for these limitations in the claim. 

Regarding claim 14, the claim recites “the behavior of the obstacle entering the current conservative anti-collision region” (emphasis added) in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enomoto et al. (United States Patent Application Publication No. US 2019/0225266 A1) [hereinafter “Enomoto”].

Regarding claim 1, Enomoto discloses a method for preventing a vehicle collision (generally seen in Figure 17), comprising:
determining a current conservative anti-collision region of a vehicle (see [0035]-[0047] and Figures 2-4);
acquiring omnidirectional environmental information in a current region in the current conservative anti-collision region (see [0035]-[0047] and the process of Figure 5);
predicting a behavior of an obstacle according to the omnidirectional environmental information in the current region, wherein the obstacle is located in the conservative anti-collision region (step S106; see also [0042]-[0047], [0053], and [0107]-[0109]); and
controlling the vehicle to conduct an anti-collision behavior according a prediction result (steps S208 and S209; see [0107]-[0115]). 

Regarding claim 2, Enomoto further discloses the determining a current conservative anti-collision region of a vehicle comprises determining the current conservative anti-collision region according to a position of a vehicle body and a current driving direction of the vehicle (see [0035]-[0047] and Figures 2-4, wherein the current conservative anti-collision region is based on the vehicle position and the forward-facing direction of the vehicle). 

Regarding claim 3, Enomoto further discloses the determining the current conservative anti-collision region according to a position of a vehicle body and a current driving direction of the vehicle comprises:
determining a first current conservative anti-collision region around the vehicle according to the position of the vehicle body (region 37); and
determining a second current conservative anti-collision region in front of the vehicle along the current driving direction of the vehicle (region 35). 

Regarding claim 6, Enomoto further discloses after the acquiring omnidirectional environmental information in a current region in the current conservative anti-collision region, further comprising:
acquiring omnidirectional environmental information out of the current region of a preset region out of the current conservative anti-collision region (see [0065]-[0068], specifically case 3 in [0068], and [0075]-[0083]); and
predicting, according to the omnidirectional environmental information out of the current region, the behavior of the obstacle that enters the current conservative anti-collision region in a preset period (see [0083] and [0102]-[0107]).

Regarding claim 7, Enomoto further discloses after the predicting a behavior of an obstacle, further comprising:
performing a predictive compensation to the behavior of the obstacle entering the current conservative anti-collision region (see [0083] and [0102]-[0115]);
accordingly, after the controlling the vehicle to conduct an anti-collision behavior according a prediction result, further comprising:
S208, normal inter-vehicle distance/speed control is performed at step S209 in the next iteration when the merging is complete and the judgement at step S202 is no). 

Regarding claim 8, Enomoto discloses an apparatus for preventing a vehicle collision, comprising: a memory, a processor and a computer program (see [0117]);
wherein the computer program is stored in the memory, and is configured to be executed by the processor to cause the processor to:
determine a current conservative anti-collision region of a vehicle (see [0035]-[0047] and Figures 2-4);
acquire omnidirectional environmental information in a current region in the current conservative anti-collision region (see [0035]-[0047] and the process of Figure 5);
predict a behavior of an obstacle according to the omnidirectional environmental information in the current region, wherein the obstacle is located in the conservative anti-collision region (step S106; see also [0042]-[0047], [0053], and [0107]-[0109]); and
control the vehicle to conduct an anti-collision behavior according a prediction result (steps S208 and S209; see [0107]-[0115]). 

Regarding claim 9, Enomoto further discloses the computer program further causes the processor to determine the current conservative anti-collision region according to a position of a vehicle body and a current driving direction of the vehicle (see [0035]-[0047] and Figures 2-4, wherein the 

Regarding claim 10, Enomoto further discloses the computer program further causes the processor to:
determine a first current conservative anti-collision region around the vehicle according to the position of the vehicle body (region 37); and
determining a second current conservative anti-collision region in front of the vehicle along the current driving direction of the vehicle (region 35). 

Regarding claim 13, Enomoto further discloses the computer program further causes the processor to acquire omnidirectional environmental information out of the current region of a preset region out of the current conservative anti-collision region after acquiring the omnidirectional environmental information in the current region in the current conservative anti-collision region (see [0065]-[0068], specifically case 3 in [0068], and [0075]-[0083]); and predict, according to the omnidirectional environmental information out of the current region, the behavior of the obstacle that enters the current conservative anti-collision region in a preset period (see [0083] and [0102]-[0107]).

Regarding claim 14, Enomoto further discloses the computer program further causes the processor to perform a predictive compensation to the behavior of the obstacle entering the current conservative anti-collision region (see [0083] and [0102]-[0115]); accordingly, the computer program further causes the processor to, after controlling the vehicle to conduct an anti-collision behavior according a prediction result, control the vehicle to conduct a compensation for the anti-collision behavior according to a result of the prediction compensation (see [0112]-[0115] and Figure 17, wherein S208, normal inter-vehicle distance/speed control is performed at step S209 in the next iteration when the merging is complete and the judgement at step S202 is no). 

Regarding claim 15, Enomoto discloses a computer readable storage medium storing a computer program (see [0117]), the program is executed by a processor to implement the method according to claim 1 (see [0117] and the rejection of claim 1 above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto in view of Vora et al. (United States Patent Application Publication No. US 2019/0331497 A1) [hereinafter “Vora”].

Regarding claim 4, Enomoto teaches the first current conservative anti-collision region is a region around the vehicle body with an area larger than an area occupied by the vehicle (see region 37 in Figures 2-4); the second conservative anti-collision region is a region with a side length longer than a 35 in Figures 2-4). 
Enomoto does not expressly teach the first current conservative anti-collision region is rectangular and the second conservative anti-collision region is rectangular or trapezoidal. As seen in Figures 2-4, Enomoto teaches the first region is circular (region 37) and the second region is essentially conical (region 35).

Vora also teaches a system for detecting environmental information surrounding a vehicle (see Abstract). Vora teaches that LIDAR data can create an area map around the vehicle of the size of the detection range of the area (see Figure 3 and [0041]). Vora teaches that the region can be “rectangular, circular, etc.-shaped” ([0041]). As such, Vora teaches that rectangular and circular and various other shapes of regions around a vehicle for detecting environmental information are known variants of one another. 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Enomoto such that the first current conservative anti-collision region (region 37) is rectangular and the second current conservative anti-collision region is rectangular (region 35), in view of Vora, as Vora teaches the shapes of the detection regions are known variants. Therefore the modification would be a simple substitution of a known element for another equivalent element that would yield predictable results. 

Regarding claim 11, the combination of Enomoto and Vora, as applied to claim 4 above, teaches the first current conservative anti-collision region is a rectangular region around the vehicle body with an area larger than an area occupied by the vehicle; the second conservative anti-collision region is a rectangular region or a trapezoidal region with a side length longer than a width of the vehicle body, . 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto in view of Prasad et al. (United States Patent Application Publication No. US 2018/0067496 A1) [hereinafter “Prasad”].

Regarding claim 5, Enomoto teaches the acquiring omnidirectional environmental information in a current region in the current conservative anti-collision region comprises capturing the omnidirectional environmental information in the current region in the current conservative anti-collision region (see [0035]-[0047] and the process of Figure 5). 
Enomoto does not expressly teach collecting current omnidirectional environmental information through an omnidirectional laser radar. Enomoto teaches using a laser radar 6 to general environmental information, but not omnidirectional environmental information. Rather, Enomoto teaches using a laser radar 6 to detect environmental information in regions 36 and 38 and a camera 4 to acquire omnidirectional environmental information in region 37 (see [0039]-[0045]). 
Prasad also generally teaches a vehicle control system (see Abstract). Prasad teaches the use of side LIDARs for surround 360 degree object detection (see [0004]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Enomoto so as to use the laser radars 6 to generate the omnidirectional environmental information in region 37, in view of Prasad, as Prasad teaches LIDARs can be used for providing 360 degree omnidirectional environmental information collection. Moreover, Prasad teaches the LIDARs can be side LIDARs, same as taught by Enomoto, therefore no addition of 

Regarding claim 12, the combination of Enomoto and Prasad, as applied to claim 5 above, teaches the computer program further causes the processor to collect current omnidirectional environmental information through an omnidirectional laser radar, and capture the omnidirectional environmental information in the current region in the current conservative anti-collision region (see the rejection of claim 5 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider (United States Patent Application Publication No. US 2015/0019080 A1) generally teaches a system and method for controlling a vehicle to avoid a potential collision (see Abstract) but was not used in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669